 


114 HR 807 IH: To designate a peak in the State of Nevada as Maude Frazier Mountain.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 807 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Ms. Titus introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To designate a peak in the State of Nevada as Maude Frazier Mountain. 
 
 
1.Designation of Maude Frazier Mountain in the State of Nevada
(a)In generalThe peak of Frenchman Mountain located at latitude 36°10′45″ N, by longitude 114°59′52″ W in the State of Nevada shall be known and designated as Maude Frazier Mountain. (b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak referred to in subsection (a) shall be deemed to be a reference to Maude Frazier Mountain. 
 
